In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                        Filed: July 30, 2018

*************************
MICHELE MEADOWS,                            *
                                            *
                      Petitioner,           *      No. 16-861V
v.                                          *      Special Master Sanders
                                            *
SECRETARY OF HEALTH                         *      Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,                         *      Vaccine; Guillain-Barré Syndrome (“GBS”)
                                            *
                      Respondent.           *
*************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Voris E. Johnson, United States Department of Justice, Washington, DC, for Respondent.

                                            DECISION1

        On July 21, 2016, Michele Meadows (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). Petitioner alleged that the influenza (“flu”) vaccine she received on October 3, 2014
caused her to develop Guillain-Barré Syndrome (“GBS”). See Stip. at 1, ECF No. 57. Petitioner
further alleged that she experienced the residual effects of her injury for more than six months. Id.

         On July 30, 2018, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation to Petitioner. Stip. at 2. Respondent denies that the flu vaccine
caused Petitioner’s alleged GBS, or any other injury. Id. Nevertheless, the parties agree to the
joint stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable
and adopts it as the decision of the Court in awarding damages, on the terms set forth therein.




1
  This decision shall be posted on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each
party has 14 days within which to request redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential;
or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
    National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
        The parties stipulate that Petitioner shall receive the following compensation:

               A lump sum of $300,000.00 in the form of a check payable to
               [P]etitioner, Michele Meadows. This amount represents compensation
               for all damages that would be available under 42 U.S.C. § 300aa-15(a).

Stip. at 2.

      The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.

                                                     s/Herbrina D. Sanders
                                                     Herbrina D. Sanders
                                                     Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                 2